DETAILED ACTION
This is the third Office action of Application No. 16/754,368 in response to the amendment filed on May 2, 2022. Claims 1, 4, 7-13, 17, 19, 21, 24-27, 29, and 31 are pending. By previous amendment, claims 2-3, 5-6, 14-16, 18, 20, 22-23, 28, and 30 were canceled. No claims were amended by this amendment. 

Drawings
The drawings were received on 5/2/2022.  These drawings are acceptable. 

Response to Arguments
Applicant’s arguments, see page 3, filed 5/2/2022, with respect to the objection to the drawings have been fully considered and are persuasive.  More particularly, the amendment overcomes the objection. The objection to the drawings has been withdrawn. 
Allowable Subject Matter
Claims 1, 4, 7-13, 17, 19, 21, 24-27, 29, and 31 are allowed.
The examiner’s statement of reasons for allowance for these claims was provided in the Office action dated 5/2/2022.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111. The examiner can normally be reached Tues-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        


/L.W. /Examiner, Art Unit 3659